DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0136766 to Sakamoto et al. in view of US 2013/0059428 to Arai.
Regarding Claim 1, Sakamoto et al. teaches an object cutting method, comprising: a first step of preparing an object to be processed including a single crystal silicon substrate (1) and a functional device layer (15) provided on a first main surface side and forming an etching protection (mask) layer (See at least Fig 14 and 21 and related discussion Paragraphs 193 and 203 in context) on a second main surface of the object; a second step of, irradiating the object with laser light to form at least one row of modified regions in the single crystal silicon substrate along each of a plurality of lines to 
	Regarding Claim 1, Sakamoto et al. teaches providing a protection (mask) film (See at least Paragraphs 193 and 203) before dry etching but does not expressly teach forming an etching protection layer before an irradiating step. However, Arai teaches forming etching protection prior to laser irradiation. (Fig 9A) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a protection film prior to irradiation with predictable results. 
 Regarding Claim 3, Sakamoto et al. teaches wherein, in the third step, the dry etching is performed from the first or second main surface side so that the etching protection layer remains. (See at least Paragraph 203, Figures 14-21)
Regarding Claim 5, Sakamoto et al. teaches wherein, in the second step, the at least one row of modified regions is formed along each of the plurality of lines to cut by forming a plurality of rows of modified regions arranged in a thickness direction of the object, and the fracture is formed to extend between modified regions adjacent to each other among the plurality of rows of modified regions (Figures 2-6 and 22 and related discussion Paragraphs 143-164).

Regarding Claim 7, Sakamoto et al. teaches a fourth step of, after the third step, of cutting the object into a plurality of semiconductor chips along each of the plurality of lines (Paragraphs 202, 208) to cut by sticking an extension film to the second main surface side and extending the extension film (Fig 26-28, 33, 50, 61, 62, 66, 70, 73, 87, 88, 92, 96, 100, 106, 109, 119).
Regarding Claim 8, Sakamoto et al. teaches an object cutting method, comprising: a first step of preparing an object to be processed including a single crystal silicon substrate (1) and a functional device layer (15) provided on a first main surface side and forming an etching protection layer (mask) on the first main surface (See at least Fig 14 and 21 and related discussion Paragraphs 193 and 203 in context);	a second step of, irradiating the object with laser light to form at least one row of modified regions in the single crystal silicon substrate along each of a plurality of lines to cut and to form a fracture in the object so as to extend between the at least one row of modified regions and a surface of the etching protection layer along each of the plurality of lines to cut (Fig 1-9 and 22); and a third step of, after the second step, performing dry etching on the object from the first main surface side, in a state in which the etching protection layer is formed on the first main surface, to form a groove opening to the first 
Regarding Claim 8, Sakamoto et al. teaches providing a protection film (Paragraphs 193 and 203) before dry etching but does not expressly teach forming an etching protection layer before an irradiating step. However, Arai teaches forming etching protection prior to laser irradiation. (Fig 9A) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a protection film prior to irradiation with predictable results. 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0136766 to Sakamoto et al. in view of US 2013/0059428 to Arai and JP 2014-19610 to Kawaguchi.
Regarding Claim 2, Sakamoto et al. in view of Arai teaches the method of the invention substantially as claimed, but does not expressly teach wherein, in the first step, the etching protection layer is formed using a material that is transparent to the laser light, and in the second step, the laser light is irradiated to the object through the etching protection layer. However, Kawaguchi teaches a protection layer is formed using a material that is transparent to the laser light to form a modified region (See Abstract and Figures 8-18). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the transparent protection layer in order to allow laser light to focus on a substrate while performing a modification step with predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716